Citation Nr: 1749550	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-00 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of degenerative joint and disc disease of the lumbar spine, currently rated as 10 percent disabling.

2.  Evaluation of cervical spondylosis and degenerative disc disease status post fusion with residual scar currently rated at 10 percent from August 1, 2009 to February 26, 2012, 100 percent from February 27, 2012 to April 30, 2012, 10 percent from May 1, 2012 to February 7, 2013, 20 percent from February 8, 2013 to February 19, 2015, and 10 percent from February 20, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to July 1979 and July 1987 to July 2009.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative joint and disc disease of the lumbar spine and assigned an initial rating of 20 percent effective August 1, 2009, and granted service connection for cervical spondylosis and degenerative disc disease status post fusion and granted an initial rating of 10 percent effective August 1, 2009.  The Veteran's record is now in the jurisdiction of the Houston, Texas, RO.  


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he desired to withdraw his claims of an increase in the ratings for service-connected degenerative joint and disc disease of the lumbar spine, and service-connected cervical spondylosis and degenerative disc disease status post fusion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increase rating for service- connected degenerative joint and disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for withdrawal of the appeal for an increase rating for service- connected cervical spondylosis and degenerative disc disease status post fusion have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. 
§ 20.204(a).  Except when on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all the issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

In June 2015, the Veteran submitted in writing his intent to withdraw his claim based on the decision rendered in the supplemental statement of the case (SSOC) in June 2015.  There is no question of fact or law in the matter remaining before the Board regarding the issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal of the evaluation of the service-connected degenerative joint and disc disease of the lumbar spine is dismissed.

The appeal of the evaluation of the service-connected cervical spondylosis and degenerative disc disease status post fusion is dismissed.



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


